Pickett, J., dissents and assigns reasons. In State v. Lafleur, 16-467 (La.App. 3 Cir. 1/4/17), 209 So.3d 927, this court found this defendant’s ten year sentence to be constitutionally excessive. As a result, we vacated the sentence, ordering: [W]e vacate the sentences and remand the case to the trial court for resentenc-ing to consider Defendant’s-mental illness at the time of the offense as a mitigating factor. On remand, the trial court resenténced the defendant, but the record before us reflects the trial court did not take the defendant’s mental illness at the .time of 'the offense into account when resentencing the defendant. Therefore, I would again vacate the defendant’s sentence and remand to the trial court to comply with this court’s instructions.